Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is in response to the amendment, remarks filed on 09/07/2021 and the Examiner’s Amendment.
2.	Claims 1, 8 and 15 have been amended (See the Examiner’s Amendment).
3.	Claims 1-20 are allowed.

	EXAMINER’S AMENDMENT	
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Nilesh Amin (Reg. No. 58, 407) on 10/18/2021.
The application has been amended as follows:

In the claims:
Claims 1, 8 and 15 have been amended.

The list of all claims are attached in the OA.APPENDIX document named:
Examiner’s  Amendment_16811586.


REASON FOR ALLOWANCE
5.	The following is an examiner’s statement of reason for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitation a method/system comprising a transformation component that generates test cases, based on attributes of an 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.

Yuile (US 20210157583) discloses:  A computerized method includes analyzing program code, including a control flow graph, facilitate interpretation of application events during runtime execution of the one or more applications. during runtime execution and generation of a universal provenance graph according to some embodiments. traversals of the control flow graph to generate a set of subgraphs.
Bishop (US 20180253335) discloses data from cloud software as witnessed by the rapid adoption of Software as a Service (SaaS) as the new business application model. The ultimate goal is the ability to perform predictive analytics and real-time intelligent decision-making. code formatting, error checking, run and debug commands and a graphical debugger.

Jaisinghani (US 20150288618) discloses: dependency may be shown through a linear ordering of construction of resources or a directed acyclic graph (DAG). a tester for purpose of testing a new version of a web application. Java servers and business application servers. The server(s) also may be capable of executing programs or scripts in response requests from user devices.

Title: Multi-armed bandit problems with dependent arms, author:  S Pandey, published on 2007.

Title: Accelerated learning from recommender systems using multi-armed bandit, author:  M Hejazinia,,  Published on 2019.


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chameli Das whose telephone number is 571-272-3696.
The examiner can normally be reached on Monday-Thursday from 7:00 A.M. to 3:30 P.M and 7:30 P.M – 9:30 P.M (E.T). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente can be reached at (571) 272-3652.  The fax number for this group is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the USA or Canada) or (571) 272-1000.

/CHAMELI DAS/Primary Examiner, Art Unit 2196